Citation Nr: 1755501	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of an overpayment in the amount of $40,242.00.

REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1942 to January 1946.  The appellant was the Veteran's spouse who had been receiving death pension benefits.  The appellant died in July 2017.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denying waiver of an overpayment of death pension benefits.

In October 2017, VA received a Form 21-22a from the estate of the appellant appointing J. M. as an individual providing one-time representation.  Unfortunately, the Board cannot accept the 21-22a as valid, because substitution has not been requested nor granted.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  Although technically, representation ends at death, a courtesy copy is provided to The American Legion.

The appellant was scheduled for a Board hearing to be held at the RO on August 18, 2017.  The appellant had already died by the date of the Board hearing.  In October 2017, The American Legion notified the Board that J.M., who was authorized to receive personal information about the case, would be requesting a video conference Board hearing.  Unfortunately, as J.M. is not the appellant's representative, and no substitute has been appointed, this request has no effect.


FINDING OF FACT

In October 2017, the Board was notified by a third party that the appellant died in July 2017.  The Board confirmed the death through the Social Security Administration.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


